                                          Case 4:20-cv-05347-KAW Document 12 Filed 01/07/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         TRANSLARITY, INC.,
                                   7                                                        Case No. 4:20-cv-05347-KAW
                                                         Plaintiff,
                                   8                                                        ORDER TO SHOW CAUSE; ORDER
                                                 v.                                         CONTINUING CASE MANAGEMENT
                                   9                                                        CONFERENCE
                                         TEPS, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This action was filed on August 3, 2020. (Dkt. No. 1.) Pursuant to Rule 4(m) of the

                                  14   Federal Rules of Civil Procedure, Plaintiff has 90 days to complete service of the complaint and

                                  15   summons on Defendant, such that November 2, 2020 was the last day to complete service or to

                                  16   file a Motion for Administrative Relief from the deadline pursuant to Civil L.R. 7-11.

                                  17          The Case Management Conference (CMC), originally scheduled for November 3, 2020,

                                  18   was continued to January 12, 2021, because Defendant had not been served 7 days prior to the

                                  19   original CMC date. (See Dkt. No. 9.) To date, no proof of service has been filed nor has Plaintiff

                                  20   filed a motion for administrative relief from the service deadline.

                                  21          Additionally, Plaintiff’s case management statement for the January 12, 2021 case

                                  22   management conference was due by January 5, 2021. Plaintiff did not timely file a statement or

                                  23   request to continue the case management conference, so the Court issued an order on January 6,

                                  24   2021 acknowledging this deficiency, and ordering that a CMC statement or a request to continue

                                  25   be filed by today, January 7, 2021 at 12:00 PM. (Dkt. No. 10.) No documents were timely filed.

                                  26          Accordingly, IT IS HEREBY ORDERED that, by no later than January 29, 2021,

                                  27   Plaintiff shall show cause why this matter should not be reassigned to a district judge with the

                                  28   recommendation that the case be dismissed for failure to comply with the deadline to complete
                                          Case 4:20-cv-05347-KAW Document 12 Filed 01/07/21 Page 2 of 2




                                   1   service on Defendant or to file a Motion for Administrative Relief. Plaintiff shall also either effect

                                   2   service or file the proof of service if service has already been completed.

                                   3          Finally, the case management conference set for January 12, 2021 is continued to April 6,

                                   4   2021 at 1:30 p.m. The joint case management statement is due on or before March 30, 2021.

                                   5          IT IS SO ORDERED.

                                   6   Dated: January 7, 2021

                                   7                                                    ______________________________________
                                                                                        KANDIS A. WESTMORE
                                   8                                                    United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
